Name: Commission Regulation (EC) No 1247/2001 of 26 June 2001 establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  trade;  tariff policy;  regions of EU Member States;  economic policy
 Date Published: nan

 Avis juridique important|32001R1247Commission Regulation (EC) No 1247/2001 of 26 June 2001 establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 Official Journal L 173 , 27/06/2001 P. 0010 - 0011Commission Regulation (EC) No 1247/2001of 26 June 2001establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Articles 2 and 3(4) thereof,Whereas:(1) The measures, introduced by Regulation (EEC) No 1601/92 intended to offset as regards the supply of certain cereal products, the geographical situation of the Canary Islands, consist of exemption from import duties (customs duties and agricultural levies), and the grant of aid to encourage the delivery of cereal products from the Community.(2) In accordance with Article 2 of Regulation (EEC) No 1601/92 these arrangements include requirements for direct human consumption, and for processing and packaging in the Islands of products listed in the Annex to the aforementioned Regulation. An assessment of these requirements is made annually in the context of a forecast supply balance which can be revised in the course of the year in the light of developments in the requirements of the Islands. The assessment of the requirements of the processing and packaging industries, as regards products intended for the local market or traditionally dispatched to the rest of the Community, may result in the establishment of a separate forecast supply balance.(3) In order to facilitate administration of the supply balance, a certain margin of flexibility in the allocation of the quantities fixed in the supply balance should be permitted.(4) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For the purpose of Articles 2 and 3 of Regulation (EEC) No 1601/92 the quantities in the forecast supply balance which shall benefit, as appropriate, from exemption from import charges in the case of products coming from third countries, or from payment of Community aid in the case of products coming from the Community market, are as indicated in the Annex.Article 2This Regulation shall enter into force on 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 328, 23.12.2000, p. 2.ANNEXFORECAST SUPPLY BALANCE FOR THE CANARY ISLANDS FOR THE PERIOD 1 JULY TO 31 DECEMBER 2001 ((The quantities fixed may be exceeded, up to a maximum of 25 %, provided that the combined quantity for the products concerned is not exceeded.))>TABLE>